Exhibit 10.70

                 
 
       
 
       
 
       
 
       
 
        CLOSING CERTIFICATE
AND AGREEMENT
    (BUILDING 9)
   
 
       
 
       
 
       
 
        BETWEEN
   
 
       
 
       
 
       
 
        NETWORK APPLIANCE, INC.
    (“NAI”)
   
 
       
 
       
 
        AND
   
 
       
 
       
 
        BNP PARIBAS LEASING CORPORATION
    (“BNPPLC”)
   
 
       
 
       
 
       
 
       
 
        February 1, 2008
   
 
       
 
       
 
       
 
           

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page                       1  
Representations, Covenants and Acknowledgments of NAI Concerning the Property  
  2       (A)   Prior Inspections and Investigations Concerning the Property    
2  
 
  (B)   Title         2       (C)   Compliance with Covenants and Laws     2  
 
                    2   Representations and Covenants by NAI     2       (A)  
Concerning NAI and the Operative Documents     2  
 
      (1)   Entity Status     2  
 
      (2)   Authority     3  
 
      (3)   Solvency     3  
 
      (4)   Financial Reports     3  
 
      (5)   Pending Legal Proceedings     3  
 
      (6)   No Default or Violation     3  
 
      (7)   Use of Proceeds     4  
 
      (8)   Enforceability     4  
 
      (9)   Pari Passu     4  
 
      (10)   Conduct of Business and Maintenance of Existence     4  
 
      (11)   Investment Company Act, etc     4  
 
      (12)   Not a Foreign Person     5  
 
      (13)   ERISA     5  
 
      (14)   Compliance With Laws     5  
 
      (15)   Payment of Taxes Generally     5  
 
      (16)   Maintenance of Insurance Generally     5  
 
      (17)   Franchises, Licenses, etc     6  
 
      (18)   Patents, Trademarks, etc     6  
 
      (19)   Labor     6  
 
      (20)   Title to Properties Generally     6  
 
      (21)   Books and Records     7       (B)   Further Assurances     7      
(C)   Syndication     7       (D)   Financial Statements; Required Notices;
Certificates     7       (F)   OFAC     10  
 
                    3   Financial Covenants and Negative Covenants of NAI     10
      (B)   Negative Covenants     19  
 
      (1)   Subsidiary Indebtedness     20  
 
      (2)   Liens     21  
 
      (3)   Fundamental Changes and Asset Sales     23  
 
      (4)   Speculative Swap Agreements     24  
 
      (5)   Transactions with Affiliates     24  
 
      (6)   Restrictive Agreements     24  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                          (C)   Financial Covenants     25  
 
      (1)   Maximum Leverage Ratio     25  
 
      (2)   Minimum Liquidity     25  
 
                    4   Limited Representations and Covenants of BNPPLC     25  
    (A)   Concerning Accounting Matters     25       (B)   Other Limited
Representations     27  
 
      (1)   Entity Status     27  
 
      (2)   Authority     27  
 
      (3)   Solvency     28  
 
      (4)   Pending Legal Proceedings     28  
 
      (5)   No Default or Violation     28  
 
      (6)   Enforceability     29  
 
      (7)   Conduct of Business and Maintenance of Existence     29  
 
      (8)   Not a Foreign Person     29       (C)   Further Assurances     29  
    (D)   Actions Permitted by NAI Without BNPPLC’s Consent     33       (E)  
Waiver of Landlord’s Liens     33       (F)   Estoppel Letters     34       (G)
  No Implied Representations or Promises by BNPPLC     34  
 
                    5   Usury Savings Provision     34  
 
                    6   Obligations of NAI Under Other Operative Documents Not
Limited by this Certificate     35  
 
                    7   Obligations of NAI Hereunder Not Limited by Other
Operative Documents     35  
 
                    8   Waiver of Jury Trial     35  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)
Exhibits and Schedules

     
Exhibit A
  Legal Description
 
   
Exhibit B
  Quarterly Certificate
 
   
Exhibit C
  Form of Disclosure Letter
 
   
Exhibit D
  Supplemental Disclosures
 
   
Exhibit E
  Certificate to be Provided by BNPPLC Re: Accounting

(iii)



--------------------------------------------------------------------------------



 



CLOSING CERTIFICATE AND AGREEMENT
(BUILDING 9)
     This CLOSING CERTIFICATE AND AGREEMENT (BUILDING 9) (this “Certificate”),
dated as of February 1, 2008 (the “Effective Date”), is made by and between BNP
PARIBAS LEASING CORPORATION (“BNPPLC”), a Delaware corporation, and NETWORK
APPLIANCE, INC. (“NAI”), a Delaware corporation.
RECITALS
     Contemporaneously with the execution of this Certificate, BNPPLC and NAI
are executing a Common Definitions and Provisions Agreement (Building 9) dated
as of the Effective Date (the “Common Definitions and Provisions Agreement”),
which by this reference is incorporated into and made a part of this Certificate
for all purposes. As used in this Certificate, capitalized terms defined in the
Common Definitions and Provisions Agreement and not otherwise defined in this
Certificate are intended to have the respective meanings assigned to them in the
Common Definitions and Provisions Agreement.
     Also contemporaneously with this Certificate, BNPPLC is executing and
accepting a Ground Lease (Building 9) from NAI (the “Ground Lease”), pursuant to
which BNPPLC is acquiring a leasehold estate in the Land described in Exhibit A
and any existing Improvements on the Land.
     Also contemporaneously with this Certificate, BNPPLC and NAI are executing
a Construction Agreement (Building 9) (the “Construction Agreement”) and a Lease
Agreement (Building 9) (the “Lease”). Pursuant to the Construction Agreement,
BNPPLC is agreeing to provide funding for the construction of new Improvements.
When the term of the Lease commences, the Lease will cover all Improvements on
the Land described in Exhibit A.
     Also contemporaneously with this Certificate, BNPPLC and NAI are executing
a Purchase Agreement (Building 9) (the “Purchase Agreement”), pursuant to which
NAI may purchase or arrange for the purchase of the Property and BNPPLC may
collect a Supplemental Payment from NAI sufficient to cover all or a substantial
portion of the Lease Balance not otherwise repaid to BNPPLC from the proceeds of
any sale of the Property.
     As a condition to BNPPLC’s execution of the other Operative Documents,
BNPPLC requires the representations and covenants of NAI set out below.
AGREEMENTS
     In consideration of the premises and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 



--------------------------------------------------------------------------------



 



1    Representations, Covenants and Acknowledgments of NAI Concerning the
Property. To induce BNPPLC to enter into the Ground Lease, and to enter into
this Certificate and the other Operative Documents, NAI represents, covenants
and acknowledges as follows:
     (A)      Prior Inspections and Investigations Concerning the Property. NAI
has thoroughly inspected, investigated and evaluated the condition of and title
to the Property and Applicable Laws which will govern the construction, use and
operation of the Property required or permitted by the Operative Documents, as
necessary to make the representations concerning the Property set forth in this
Certificate and other Operative Documents.
     (B)      Title. Good and indefeasible title to the Land and any existing
Improvements thereon is currently vested in NAI, subject only to the rights of
BNPPLC under the Ground Lease, the Permitted Encumbrances and any Liens
Removable by BNPPLC. Neither the construction contemplated by the Construction
Agreement, nor the lease of property contemplated by the Ground Lease or by the
Lease, nor any assignment or transfer contemplated by the Purchase Agreement,
will violate any Permitted Encumbrance or invoke any purchase option, right of
first refusal or other preferential purchase right contained in any Permitted
Encumbrance. So long as NAI has any rights under the Construction Agreement, the
Lease or the Purchase Agreement, NAI will not permit any Person to acquire
rights of the landlord under the Ground Lease other than NAI itself or a
corporation that controls, is controlled by or under common control with NAI.
     (C)      Compliance with Covenants and Laws. The construction contemplated
by the Construction Agreement and use of the Property permitted by the Lease
comply, or will comply after NAI obtains readily available permits (either as
the construction manager under the Construction Agreement or as the tenant under
the Lease), in all material respects with all Applicable Laws. NAI has obtained
or can and will promptly obtain all utility, building, health and operating
permits required by any governmental authority or municipality having
jurisdiction over the Property for the construction contemplated in the
Construction Agreement and the use of the Property permitted by the Lease.
2      Representations and Covenants by NAI. NAI also represents and covenants
to BNPPLC as follows:
     (A)      Concerning NAI and the Operative Documents.
            (1)      Entity Status. NAI is a corporation duly incorporated and
validly existing in the State of Delaware and is authorized to do business in
and is in good standing under the laws of California.
 
Closing Certificate and Agreement (Building 9) – Page 2

 



--------------------------------------------------------------------------------



 



     (2)      Authority. The Constituent Documents of NAI permit the execution,
delivery and performance of the Operative Documents by NAI, and all actions and
approvals necessary to bind NAI under the Operative Documents have been taken
and obtained. Without limiting the foregoing, the Operative Documents will be
binding upon NAI when signed on behalf of NAI by Ingemar Lanevi, Vice President
and Corporate Treasurer of NAI. NAI has all requisite power and all governmental
certificates of authority, licenses, permits and qualifications to carry on its
business as now conducted and contemplated to be conducted and to perform the
Operative Documents.
     (3)      Solvency. NAI is not “insolvent” on the Effective Date (that is,
the sum of NAI’s absolute and contingent liabilities — including the obligations
of NAI under the Operative Documents — does not exceed the fair market value of
NAI’s assets), and NAI has no outstanding liens, suits, garnishments or court
actions which could render NAI insolvent or bankrupt. NAI’s capital is adequate
for the businesses in which NAI is engaged and intends to be engaged. NAI has
not incurred (whether by the Operative Documents or otherwise), nor does NAI
intend to incur or believe that it will incur, debts which will be beyond its
ability to pay as such debts mature. No petition or answer has been filed by or,
to NAI’s knowledge, against NAI in bankruptcy or other legal proceedings that
seeks an assignment for the benefit of creditors, the appointment of a receiver,
trustee, custodian or liquidator with respect to NAI or any significant portion
of NAI’s property, a reorganization, arrangement, rearrangement, composition,
extension, liquidation or dissolution of NAI or similar relief under the federal
Bankruptcy Code or any state law.
     (4)      Financial Reports. All reports, financial statements and other
data furnished by NAI to BNPPLC in connection with the agreements set forth in
the Operative Documents are true and correct in all material respects and do not
omit to state any fact or circumstance necessary to make the statements
contained therein not misleading. No material adverse change has occurred since
the dates of such reports, statements and other data in the financial condition
of NAI.
     (5)      Pending Legal Proceedings. No judicial or administrative
investigations, actions, suits or proceedings are pending or, to the knowledge
of NAI, threatened against or affecting NAI by or before any court or other
Governmental Authority that have or could reasonably be expected to have a
Material Adverse Effect. NAI is not in default with respect to any order, writ,
injunction, decree or demand of any court or other Governmental Authority in a
manner that has or could reasonably be expected to have a Material Adverse
Effect.
     (6)      No Default or Violation. The execution and performance by NAI of
the Operative Documents do not and will not contravene or result in a breach of
or default
 
Closing Certificate and Agreement (Building 9) – Page 3

 



--------------------------------------------------------------------------------



 



under any other agreement to which NAI is a party or by which NAI is bound or
which affects any assets of NAI. Such execution and performance by NAI do not
contravene any law, order, decree, rule or regulation to which NAI is subject.
Further, such execution and performance by NAI will not result in the creation
or imposition of (or the obligation to create or impose) any lien, charge or
encumbrance on, or security interest in, any property of NAI pursuant to the
provisions of any such other agreement.
     (7)      Use of Proceeds. In no event will the funds from any Funding
Advance be used directly or indirectly for personal, family, household or
agricultural purposes or for the purpose, whether immediate, incidental or
ultimate, of purchasing, acquiring or carrying any “margin stock” or any “margin
securities” (as such terms are defined in Regulation U promulgated by the Board
of Governors of the Federal Reserve System) or to extend credit to others
directly or indirectly for the purpose of purchasing or carrying any such margin
stock or margin securities. NAI represents that NAI is not engaged principally,
or as one of NAI’s important activities, in the business of extending credit to
others for the purpose of purchasing or carrying such margin stock or margin
securities.
     (8)      Enforceability. The Operative Documents constitute the legal,
valid and binding obligations of NAI enforceable in accordance with their terms,
subject to the effect of bankruptcy, insolvency, reorganization, receivership
and other similar laws affecting the rights of creditors generally.
     (9)      Pari Passu. The claims of BNPPLC against NAI under the Operative
Documents rank at least pari passu with the claims of all its other unsecured
creditors, except those whose claims are preferred solely by any laws of general
application having effect in relation to bankruptcy, insolvency, liquidation or
other similar events.
     (10)      Conduct of Business and Maintenance of Existence. So long as any
obligations of NAI under the Operative Documents remain outstanding, NAI will
continue to engage in business of the same general type as now conducted by it
and will preserve, renew and keep in full force and effect its corporate
existence and its rights, privileges and franchises necessary or desirable in
the normal conduct of business.
     (11)      Investment Company Act, etc. NAI is not and will not become, by
reason of the Operative Documents or any business or transactions in which it
participates voluntarily, (a) an “investment company” or a company “controlled”
by an “investment company” (as each of the quoted terms is defined or used in
the Investment Company Act of 1940, as amended), or (b) subject to regulation
under the Federal Power Act, or any foreign, federal or local statute or
regulation limiting NAI’s ability to incur or guarantee indebtedness or
obligations, or to pledge its assets to secure indebtedness or obligations, as
contemplated by any of the Operative Documents.
 
Closing Certificate and Agreement (Building 9) – Page 4

 



--------------------------------------------------------------------------------



 



     (12)      Not a Foreign Person. NAI is not a “foreign person” within the
meaning of Sections 1445 and 7701 of the Code (i.e. NAI is not a non-resident
alien, foreign corporation, foreign partnership, foreign trust or foreign estate
as those terms are defined in the Code and regulations promulgated thereunder).
     (13)      ERISA. NAI is not and will not become an “employee benefit plan”
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA. The
assets of NAI do not and will not in the future constitute “plan assets” of one
or more such plans within the meaning of 29 C.F.R. Section 2510.3-101. NAI is
not and will not become a “governmental plan” within the meaning of
Section 3(32) of ERISA. Transactions by or with NAI are not subject to state
statutes regulating investments of and fiduciary obligations with respect to
governmental plans. No ERISA Termination Event has occurred with respect to any
Plan, and NAI and its Subsidiaries are in compliance with ERISA. Neither NAI nor
its Subsidiaries are required to contribute to, or has any other absolute or
contingent liability in respect of, any Multiemployer Plan. As of the Effective
Date no “accumulated funding deficiency” (as defined in Section 412(a) of the
Code) exists with respect to any Plan, whether or not waived by the Secretary of
the Treasury or his delegate, and there are no Unfunded Benefit Liabilities with
respect to any Plan.
     (14)      Compliance With Laws. NAI and its Subsidiaries comply and will
comply with all Applicable Laws (including environmental laws and ERISA and the
rules and regulations thereunder), except when the necessity of compliance is
contested in good faith by appropriate proceedings which do not have and could
not reasonably be expected to have a Material Adverse Effect. Neither NAI nor
its Subsidiaries have received any notice asserting or describing a material
failure on the part of NAI or any Subsidiary to comply with Applicable Laws,
other than failures that have been fully rectified by NAI or the Subsidiary, as
the case may be, in a manner approved or accepted by Governmental Authorities
responsible for the enforcement of the Applicable Laws.
     (15)      Payment of Taxes Generally. Except when the failure to do so does
not have and could not reasonably be expected to have a Material Adverse Effect
(taking into account any appropriate contest of taxes), NAI and its Subsidiaries
have filed and will file all tax declarations, reports and returns which are
required by (and in the form required by) Applicable Laws and have paid and will
pay all taxes or other charges shown to be due and payable on such declarations,
reports and returns and all assessments made against it or its assets by any
Governmental Authority; and no liens have been filed or established by any
Governmental Authority against NAI or its assets or against any Subsidiary or
its assets to secure the payment of taxes or assessments that are past due or
claimed to be past due.
     (16)      Maintenance of Insurance Generally. Except when the failure to do
so
 
Closing Certificate and Agreement (Building 9) – Page 5

 



--------------------------------------------------------------------------------



 



does not have and could not reasonably be expected to have a Material Adverse
Effect, NAI and its Subsidiaries have maintained and will maintain insurance
with respect to its properties and businesses, with financially sound and
reputable insurers, having coverages against losses or damages of the kinds
customarily insured against by reputable companies in the same or similar
businesses, such insurance being the types, and in amounts no less than the
amounts, which are customary for such companies under similar circumstances.
     (17)      Franchises, Licenses, etc. Except when the failure to do so does
not have and could not reasonably be expected to have a Material Adverse Effect,
NAI and its Subsidiaries have and comply with, and will have and will comply
with, all franchises, certificates, licenses, permits and other authorizations
from Governmental Authorities that are necessary for the ownership, maintenance
and operation of its properties and assets.
     (18)      Patents, Trademarks, etc. Except when the failure to do so does
not have and could not reasonably be expected to have a Material Adverse Effect,
NAI and its Subsidiaries have and will have and maintain in full force and
effect all patents, trademarks, service marks, trade names, copyrights, licenses
and other such rights, free from burdensome restrictions, which are necessary
for the operation of its businesses. Without limiting the foregoing, to the
knowledge of NAI, no product, process, method, service or other item presently
sold by or employed by NAI or any Subsidiary in connection with its business as
presently conducted infringes any patents, trademark, service mark, trade name,
copyright, license or other right owned by any other Person. No claim or
litigation is presently pending, or to the knowledge of NAI, threatened against
or affecting NAI or any Subsidiary that contests its right to sell or use any
such product, process, method, substance or other item and that has or could
reasonably be expected to have a Material Adverse Effect.
     (19)      Labor. Neither NAI nor any of its Subsidiaries has experienced
strikes, labor disputes, slow downs or work stoppages due to labor disagreements
that currently have or could reasonably be expected to have a Material Adverse
Effect, and to the knowledge of NAI there are no such strikes, disputes, slow
downs or work stoppages threatened against it or against any Subsidiary. The
hours worked and payment made to employees of NAI and its Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act or any
other Applicable Laws dealing with such matters. All material payments due on
account of wages or employee health and welfare insurance and other benefits
from NAI or from any Subsidiary have been paid or accrued as liabilities on its
books.
     (20)      Title to Properties Generally. Except when the failure to do so
does not
 
Closing Certificate and Agreement (Building 9) – Page 6

 



--------------------------------------------------------------------------------



 



have and could not reasonably be expected to have a Material Adverse Effect, NAI
and its Subsidiaries have and will have and maintain good and indefeasible fee
simple title to or valid leasehold interests in all of its real property and
good title to or a valid leasehold interest in all of its other material assets,
as such properties and assets are reflected in the most recent financial
statements delivered to BNPPLC, other than properties or assets disposed of in
the ordinary course of business since such date; subject, however, in the case
of the Property, to Permitted Encumbrances and Liens created by the Operative
Documents. NAI enjoys peaceful and undisturbed possession under all of its
leases.
            (21)      Books and Records. NAI will keep proper books of record
and account, containing complete and accurate entries of all its financial and
business transactions.
     (B)      Further Assurances. NAI will, upon the reasonable request of
BNPPLC, (i) execute, acknowledge, deliver and record or file such further
instruments and do such further acts as may be necessary, desirable or proper to
carry out more effectively the purposes of the Operative Documents and to
subject to any of the Operative Documents any property intended by the terms
thereof to be covered thereby, including specifically, but without limitation,
any renewals, additions, substitutions, replacements or appurtenances to the
Property; (ii) execute, acknowledge, deliver, procure and record or file any
document or instrument deemed advisable by BNPPLC to protect its rights in and
to the Property against the rights or interests of third persons; and
(iii) provide such certificates, documents, reports, information, affidavits and
other instruments and do such further acts as may be necessary, desirable or
proper in the reasonable determination of BNPPLC to enable BNPPLC to comply with
the requirements or requests of any agency or authority having jurisdiction over
it.
     (C)      Syndication. Without limiting the foregoing, NAI will cooperate
with BNPPLC as reasonably required to allow BNPPLC to induce banks not
affiliated with BNPPLC to become Participants. Such cooperation will include the
execution of any modification proposed by BNPPLC to any of the Operative
Documents at the request of a prospective Participant; subject, however, to the
conditions that (i) in no event will NAI be required to approve or accept an
increase in the Spread or other modifications that change the economics of the
transactions contemplated by the Operative Documents to NAI, and (ii) in other
respects the form and substance of any such modification agreement must not be
reasonably objectionable to NAI.
     (D)      Financial Statements; Required Notices; Certificates. Prior to the
Completion Date and throughout the Term of the Lease, NAI will deliver to BNPPLC
and to each Participant of which NAI has been notified:
            (1)      as soon as available and in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of NAI,
the unaudited consolidated balance sheet of NAI and its Subsidiaries as of the
end of such quarter and consolidated
 
Closing Certificate and Agreement (Building 9) – Page 7

 



--------------------------------------------------------------------------------



 



unaudited statements of income, stockholders’ equity and cash flow of NAI and
its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, setting forth in comparative form
figures for the corresponding period in the preceding fiscal year, in the case
of such statements of income, stockholders’ equity and cash flow, and figures
for the preceding fiscal year in the case of such balance sheet, all in
reasonable detail, in accordance with GAAP, and certified in a manner acceptable
to BNPPLC by a Responsible Financial Officer of NAI (subject to normal year-end
adjustments); provided, that so long as NAI is a company subject to the periodic
reporting requirements of Section 12 of the Securities Exchange Act of 1934, as
amended, NAI will be deemed to have satisfied its obligations under this clause
(1) if NAI delivers to BNPPLC the same quarterly reports, certified by a
Responsible Financial Officer of NAI (subject to year-end adjustments), that NAI
delivers to its shareholders;
     (2)      as soon as available and in any event within ninety days after the
end of each fiscal year of NAI, the consolidated balance sheet of NAI and its
Subsidiaries as of the end of such fiscal year and consolidated statements of
income, stockholders’ equity and cash flow of NAI and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal year, setting forth in comparative form figures for the preceding
fiscal year, all in reasonable detail, in accordance with GAAP, and certified in
a manner acceptable to BNPPLC by independent public accountants of recognized
national standing reasonably acceptable to BNPPLC; provided, that so long as NAI
is a company subject to the periodic reporting requirements of Section 12 of the
Securities Exchange Act of 1934, as amended, NAI will be deemed to have
satisfied its obligations under this clause (ii) if NAI delivers to BNPPLC the
same annual report and report and opinion of accountants that NAI delivers to
its shareholders;
     (3)      in each case if requested in writing by BNPPLC, together with the
financial statements furnished in accordance with subparagraph 2(D)(1) and
2(D)(2), a certificate of a Responsible Financial Officer of NAI in the form of
certificate attached hereto as Exhibit B (a) representing that no Event of
Default or material Default by NAI has occurred (or, if an Event of Default or
material Default by NAI has occurred, stating the nature thereof and the action
which NAI has taken or proposes to take to rectify it), (b) stating that the
representations and warranties by NAI contained herein are true and complete in
all material respects on and as of the date of such certificate as though made
on and as of such date, and (c) setting forth calculations which show whether
NAI is complying with financial covenants set forth in subparagraph 3(C);
     (4)      as soon as possible and in any event within five days after the
occurrence of each Event of Default or material Default known to a Responsible
Financial Officer of NAI, a statement of NAI setting forth details of such Event
of Default or material Default
 
Closing Certificate and Agreement (Building 9) – Page 8

 



--------------------------------------------------------------------------------



 



and the action which NAI has taken and proposes to take with respect thereto;
     (5)      promptly after the sending or filing thereof, copies of all such
financial statements, proxy statements, notices and reports which NAI or any
Subsidiary sends to its public stockholders, and copies of all reports and
registration statements (without exhibits) which NAI or any Subsidiary files
with the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission) or any
national securities exchange;
     (6)      as soon as practicable and in any event within thirty days after a
Responsible Financial Officer of NAI knows or has reason to know that any ERISA
Termination Event with respect to any Plan has occurred, a statement of a
Responsible Financial Officer of NAI describing such ERISA Termination Event and
the action, if any, which NAI proposes to take with respect thereto;
     (7)      upon request by BNPPLC, a statement in writing certifying that the
Operative Documents are unmodified and in full effect (or, if there have been
modifications, that the Operative Documents are in full effect as modified, and
setting forth such modifications) and either stating that no Default exists
under the Operative Documents or specifying each such Default; it being intended
that any such statement by NAI may be relied upon by any prospective purchaser
or mortgagee of the Property or any prospective Participant; and
     (8)      such other information respecting the condition or operations,
financial or otherwise, of NAI, of its Subsidiaries or of the Property as BNPPLC
or BNPPLC’s Parent or any Participant through BNPPLC may from time to time
reasonably request.
Reports and financial statements required to be delivered pursuant to paragraphs
(1), (2) and (5) of this subparagraph 2(D) shall be deemed to have been
delivered on the date on which such reports, or reports containing such
financial statements, are posted for downloading (in a “PDF” or other readily
available format) on one of NAI’s internet websites at www.netapp.com or
www.investors.netapp.com or on the SEC’s internet website at www.sec.gov;
provided, however, that after being posted they remain available for downloading
at the applicable website for at least 90 days.
BNPPLC is hereby authorized to deliver a copy of any information or certificate
delivered to it pursuant to this subparagraph 2(D) to any Participant and to any
regulatory body having
 
Closing Certificate and Agreement (Building 9) – Page 9

 



--------------------------------------------------------------------------------



 



jurisdiction over BNPPLC, BNPPLC’s Parent or any Participant that requires or
requests it.
        (E)      Omissions. None of NAI’s representations in the Operative
Documents or in any other document, certificate or written statement furnished
to BNPPLC by or on behalf of NAI contains any untrue statement of a material
fact or omits a material fact necessary in order to make the statements
contained herein or therein (when taken in their entireties) not misleading.
        (F)      OFAC. None of NAI or any subsidiary or affiliate of NAI: (i) is
a person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or
as otherwise published from time to time; or (ii) is (A) an agency of the
government of a country, (B) an organization controlled by a country, or (C) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives more than 15% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person. Further, none of the proceeds from the Initial
Advance or any Construction Advance will be used to finance any operations,
investments or activities in, or make any payments to, any such country, agency,
organization, or person.
        (G)      U.S. Patriot Act. NAI acknowledges that BNPPLC, BNPPLC’s Parent
and Participants may be required, pursuant to the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), to
obtain, verify, record and disclose to law enforcement authorities information
that identifies the NAI, including the name and address of NAI. NAI will provide
to BNPPLC and Participants any such information they may request pursuant to the
Patriot Act, and NAI agrees that any of BNPPLC, BNPPLC’s Parent and Participants
may disclose such information to law enforcement authorities if the authorities
make a request or demand for disclosure pursuant to the Patriot Act. NAI also
acknowledges that, in such event, none of BNPPLC, BNPPLC’s Parent or
Participants may be required or even permitted by the Patriot Act to notify NAI
of the request or demand for disclosure.
3      Financial Covenants and Negative Covenants of NAI. NAI represents and
covenants as follows:
        (A)      Definitions Applicable in this Paragraph. As used in (and only
for purposes of) this Paragraph 3:
          “Accepted Contest Requirements” means, with respect to any Tax or
other payment due or claimed to be due from NAI or any Subsidiary or any demand
for payment made upon NAI or any Subsidiary, that (a) NAI or such Subsidiary
must contest
 
Closing Certificate and Agreement (Building 9) – Page 10

 



--------------------------------------------------------------------------------



 



the validity or amount thereof in good faith by appropriate proceedings, (b) NAI
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment thereof
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of NAI;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of NAI by Persons who were neither (i) nominated by the board of
directors of NAI nor (ii) appointed by directors so nominated; or (c) NAI
ceasing to own, directly or indirectly, 100% of the issued and outstanding
Equity Interests of each Material Domestic Subsidiary except in accordance with
subparagraph 3(B)(3) below.
          “Consolidated Debt for Borrowed Money” means at any time (1) the sum,
without duplication, of (a) items that, in accordance with GAAP, would be
classified as indebtedness on the consolidated balance sheet of NAI and its
Subsidiaries and (b) the capitalized portion of any synthetic leases, minus
(2) the then aggregate outstanding principal amount of Indebtedness under NAI’s
Secured Revolver and under that certain Loan Agreement dated as of March 31,
2006 by and among Network Appliance Global Ltd. and JPMorgan Chase Bank,
National Association as initial lender and as administrative agent. (In clause
(b) of this definition, “capitalized portion” means, with respect to any
synthetic lease, the price for which the lessee can purchase the leased property
or could purchase it if the synthetic lease expired on the date of the
applicable calculation of the Consolidated Debt for Borrowed Money. Thus, for
example, the “capitalized portion” of the transactions governed by the Operative
Documents will equal the Lease Balance.)
          “Consolidated EBITDA” means, with reference to any period, the sum of
the following: (a) Consolidated Net Income for such period, plus (b) without
duplication and to the extent deducted from revenues in determining such
Consolidated Net Income, the
 
Closing Certificate and Agreement (Building 9) – Page 11

 



--------------------------------------------------------------------------------



 



sum of (i) Consolidated Interest Expense for such period, (ii) expense for taxes
paid or accrued during such period, (iii) all amounts attributable to
depreciation, (iv) amortization during such period, (v) extraordinary non-cash
charges incurred other than in the ordinary course of business during such
period, (vi) nonrecurring extraordinary non-cash restructuring charges, and
(vii) share-based non-cash compensation expense minus without duplication and to
the extent included in determining such Consolidated Net Income, (c) interest
income, (d) extraordinary non-cash gains realized other than in the ordinary
course of business and (e) any cash payments made during such period in respect
of the item described in clause (vii) above subsequent to the fiscal quarter in
which the relevant share-based non-cash compensation expense was incurred, all
calculated for NAI and its Subsidiaries in accordance with GAAP on a
consolidated basis. For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”), (i) if
at any time during such Reference Period NAI or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period NAI or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person, and (b) involves the payment of consideration by NAI and its
Subsidiaries in excess of $50,000,000; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property that yields gross proceeds to NAI or any of its
Subsidiaries in excess of $50,000,000.
          “Consolidated Interest Expense” means, with reference to any period,
the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of NAI and its Subsidiaries calculated on a consolidated basis for such period
with respect to (a) all outstanding Indebtedness of NAI and its Subsidiaries
allocable to such period in accordance with GAAP and (b) Swap Agreements
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs under interest rate Swap Agreements to the extent such net costs
are allocable to such period in accordance with GAAP). In addition, for purposes
of calculating the Leverage Ratio only, rents payable for any period pursuant to
NAI’s synthetic leases shall be included in Consolidated Interest Expense for
 
Closing Certificate and Agreement (Building 9) – Page 12

 



--------------------------------------------------------------------------------



 



such period; excluding, however, any amounts (whether on not designated as
rents) paid or to be paid as compensation for or reimbursement of any Losses,
and also excluding any payments which reduce or will reduce the outstanding
lease balance of any synthetic lease. For example, Base Rents payable under the
Lease will be included in Consolidated Interest Expense, but not Additional
Rents.
          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of NAI and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.
          “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of NAI and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
          “Disclosure Letter” means the disclosure letter (the form of which is
attached to this Certificate as Exhibit C) given by NAI to Chase Bank, National
Association, as Administrative Agent, in connection with NAI’s recently executed
Credit Agreement dated as of November 2, 2007, as amended or supplemented from
time to time by NAI with the written consent of BNPPLC.
          “Domestic Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to
 
Closing Certificate and Agreement (Building 9) – Page 13

 



--------------------------------------------------------------------------------



 



advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are paid or payable,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
the Net Mark-to Market Exposure of all Swap Obligations of such Person, and
(l) any other Off-Balance Sheet Liability. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
          “Leverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of NAI, of Consolidated Debt for Borrowed Money as of the end of
such fiscal quarter to Consolidated EBITDA for the period of 4 consecutive
fiscal quarters ending with the end of such fiscal quarter.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or other security
interest in, on or of such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.
 
Closing Certificate and Agreement (Building 9) – Page 14

 



--------------------------------------------------------------------------------



 



          “Liquidity” means, with respect to NAI and its Subsidiaries as of any
date of determination, the sum of all unrestricted cash and unrestricted
Permitted Investments which are not subject to any Lien (other than Liens
permitted under subparagraph 3(B)(2)(e)) and which would be included on the
consolidated balance sheet of NAI and such Subsidiaries in accordance with GAAP
as of such date of determination.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of NAI and
its Subsidiaries taken as a whole, or (b) the ability of NAI or any Material
Domestic Subsidiary to perform any of its obligations under any of the Operative
Documents or (c) the rights of or benefits available to BNPPLC under any of the
Operative Documents.
          “Material Domestic Subsidiary” means each Material Subsidiary that is
a Domestic Subsidiary. The Material Domestic Subsidiaries on the Effective Date
are identified as such in Schedule 3.01 to the Disclosure Letter.
          “Material Subsidiary” means each Subsidiary (a) which, as of the most
recent fiscal quarter of NAI, for the period covering the then most recently
ended fiscal year and the portion of the then current fiscal year ending at the
end of such fiscal quarter, for which financial statements have been delivered
pursuant to subparagraph 2(D), contributed greater than five percent (5%) of
NAI’s Consolidated EBITDA for such period or (b) which contributed greater than
five percent (5%) of NAI’s Consolidated Total Assets as of such date.
          “Moody’s” means Moody’s Investors Service, Inc.
          “NAI’s Secured Revolver” means the Secured Credit Agreement dated as
of October 5, 2007 by and among NAI, certain lenders and JPMorgan Chase Bank,
National Association, as administrative agent, as it exists and is in force on
the Effective Date.
          “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from each Swap Agreement transaction. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
transaction as of the date of determination (assuming such transaction were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such transaction as of the date of
determination (assuming such transaction was to be terminated as of that date).
          “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person
 
Closing Certificate and Agreement (Building 9) – Page 15

 



--------------------------------------------------------------------------------



 



that is related to retained credit risk, or (b) any indebtedness, liability or
obligation under any so-called “synthetic lease” transaction entered into by
such Person.
          “Permitted Liens or Encumbrances” means:
          (a) Liens imposed by law for Taxes or other governmental charges that
are not yet due or are being contested in accordance with Accepted Contest
Requirements;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in accordance with Accepted Contest
Requirements;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (J) of the definition thereof in the Common
Definitions and Provisions Agreement;
          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere in any material
respect with the ordinary conduct of business of NAI or any Subsidiary;
          (g) leases or subleases granted to other Persons and not interfering
in any material respect with the business of the lessor or sublessor;
          (h) Liens arising from precautionary Uniform Commercial Code filings
or similar filings relating to operating leases;
          (i) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection within the
importation of goods;
 
Closing Certificate and Agreement (Building 9) – Page 16

 



--------------------------------------------------------------------------------



 



          (j) Liens on insurance proceeds securing the premium of financed
insurance proceeds;
          (k) Liens incurred in the ordinary course of business on cash
collateral to secure letters of credit, bank guarantees and banker’s acceptances
and Swap Agreements;
          (l) licenses of intellectual property in the ordinary course of
business;
          (m) any interest or title of a lessor or sublessor under any lease of
real property or personal property; and
          (n) other Liens on assets securing Indebtedness or other obligations
not prohibited under provisions of the Operative Documents other than this
Paragraph 3 in an aggregate amount not to exceed $50,000,000 at any time
outstanding;
provided that the term “Permitted Liens or Encumbrances” shall not include any
Lien securing Indebtedness.
          “Permitted Investments” means:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
          (b) investments in commercial paper maturing within 365 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
“A-2” (or better) from S&P or “P-2” (or better) from Moody’s;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof or any other country
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;
          (d) fully collateralized repurchase agreements with a term of not more
 
Closing Certificate and Agreement (Building 9) – Page 17

 



--------------------------------------------------------------------------------



 



than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in clause
(c) above;
          (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, as amended, to the extent such money market fund is governed thereby,
(ii) are rated AA by S&P and Aa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000;
          (f) investments made pursuant to a cash management investment policy
approved by the board of directors of the Person making such investment and as
in effect on the Effective Date, as such policy may be amended or otherwise
modified from time to time with the written consent of BNPPLC; and
          (g) investments described in the following table:

                Type of Security     Remaining Maturity/ S&P/ Moody’s          
Rating    
JPMorgan Certificates of Deposit
         
 
         
US Treasury Treasuries
         
 
         
US Agency Securities
    Less than 30 years    
 
         
USD Commercial Paper
    A1/P1 Less than or equal to 270 days    
 
         
 
    US Gov’t    
Money Market Funds (Must be
through JPMorgan)
    Treasury Plus    
 
    Cash Management    
 
    100% US Treasury    
 
    Federal Money Market    
 
         
Medium Term Notes, Corporate Bonds, Corporate Debentures, Floating Rate Notes,
and Auction Rate Securities
    A or better    

          “S&P” means Standard & Poor’s, a division of the McGraw-Hill
Companies.
          “Sale and Leaseback Transaction” means any sale or other transfer of
assets or property by any Person with the intent to lease any such asset or
property as lessee.
 
Closing Certificate and Agreement (Building 9) – Page 18

 



--------------------------------------------------------------------------------



 



          “Subordinated Indebtedness” means any Indebtedness of NAI or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Operative Documents to the written satisfaction of BNPPLC.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of NAI.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of NAI or the Subsidiaries shall be a Swap Agreement.
          “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any such Swap Agreement transaction.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          (B)      Negative Covenants. Prior to the Designated Sale Date and so
long thereafter as any amount shall continue to be due and payable by NAI to
BNPPLC pursuant to any of the Operative Documents, NAI covenants and agrees as
follows:
 
Closing Certificate and Agreement (Building 9) – Page 19

 



--------------------------------------------------------------------------------



 



          (1)      Subsidiary Indebtedness. NAI will not permit any Subsidiary
to create, incur, assume or permit to exist any Indebtedness, except:
          (a) by Guarantee or assumption of any obligations evidenced or created
by (x) any of the Operative Documents, (y) or other comparable agreements
between BNPPLC and NAI covering other properties, or (z) the Credit Agreement
referenced on the first page of the Disclosure Letter;
          (b) Indebtedness existing on the date hereof and listed in
Schedule 6.01 to the Disclosure Letter or in Section 1 of Exhibit D, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the then outstanding principal amount thereof;
          (c) Indebtedness of (i) any Subsidiary to any Material Domestic
Subsidiary and (ii) any Subsidiary that is not a Material Domestic Subsidiary to
any other Subsidiary that is not a Material Domestic Subsidiary;
          (d) Guarantees by any Subsidiary of Indebtedness of NAI or any other
Subsidiary;
          (e) Indebtedness of any Subsidiary incurred to finance the
acquisition, construction or improvements of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
(and additions, accessions, parts, improvement and attachments thereto and the
proceeds thereof) prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the then outstanding
principal amount thereof; provided that such Indebtedness is incurred prior to
or within 120 days after such acquisition or the completion of such construction
or improvement; and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
          (f) Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;
          (g) Indebtedness of any Subsidiary as an account party in respect of
letters of credit, bank guarantees and bankers’ acceptances;
 
Closing Certificate and Agreement (Building 9) – Page 20

 



--------------------------------------------------------------------------------



 



          (h) Indebtedness in respect of Swap Agreements permitted under
subparagraph 3(B)(4);
          (i) Indebtedness of Subsidiaries which are not Material Domestic
Subsidiaries in an aggregate principal amount not exceeding 5% of Consolidated
Total Assets at any time outstanding; and
          (j) other Indebtedness of any Subsidiary which is a Material Domestic
Subsidiary so long as, at the time of the incurrence thereof and after giving
effect thereto (on a pro forma basis), NAI is in pro forma compliance with the
maximum Leverage Ratio permitted under subparagraph 3(C)(1).
            (2)      Liens. NAI will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it (and for purposes hereof, any capital stock
issued by NAI which is held by NAI as treasury stock shall not be deemed to be
property or an asset of NAI and shall not be subject to this subparagraph
3(B)(2)), or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except that the following shall
be permitted so long as they do not encumber any interest in the Property in
violation of other provisions of the Operative Documents:
          (a) Permitted Liens or Encumbrances;
          (b) any Lien on any property or asset of NAI or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02 to the Disclosure
Letter or referenced in Section 2 of Exhibit D; provided that (i) such Lien
shall not apply to any other property or asset of NAI or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
          (c) any Lien existing on any property or asset prior to the
acquisition thereof by NAI or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of NAI or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount
 
Closing Certificate and Agreement (Building 9) – Page 21

 



--------------------------------------------------------------------------------



 



thereof;
          (d) Liens on fixed or capital assets (and additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) acquired,
constructed or improved by NAI or any Subsidiary; provided that:
          (i) such security interests secure Indebtedness not otherwise
prohibited under the Operative Documents;
          (ii) such security interests and the Indebtedness secured thereby are
either (A) incurred prior to or within one hundred twenty (120) days after such
acquisition or the completion of such construction or improvement, or
(B) granted and incurred to extend, renew or replace any security interest and
Indebtedness secured thereby that are permitted by this clause (d) and do not
increase the outstanding principal amount thereof by more than 5%;
          (iii) the Indebtedness secured thereby does not exceed 105% of the
cost of acquiring, constructing or improving such fixed or capital assets; and
          (iv) such security interests shall not apply to any other property or
assets of NAI or any Subsidiary;
          (e) customary bankers’ Liens and rights of setoff arising by operation
of law or contract and incurred on deposits made in the ordinary course of
business;
          (f) assignments of the right to receive income effected (i) as a part
of the sale of a Subsidiary or a business unit or (ii) for factoring in the
ordinary course of business;
          (g) Liens on any cash earnest money deposit made by NAI or any
Subsidiary in connection with any letter of intent or acquisition agreement that
is not prohibited by the Operative Documents;
          (h) customary Liens granted in favor a trustee to secure fees and
other amounts owing to such trustee under an indenture or other agreement
pursuant to Indebtedness not otherwise prohibited under the Operative Documents;
and
          (i) Liens granted as provided in and securing Indebtedness under NAI’s
Secured Revolver, provided such Liens do not at any time secure an outstanding
 
Closing Certificate and Agreement (Building 9) – Page 22

 



--------------------------------------------------------------------------------



 



principal balance of more than $500,000,000.
            (3)      Fundamental Changes and Asset Sales.
          (a) NAI will not, and will not permit any Subsidiary to, merge into,
consolidate with, or otherwise be acquired by, any other Person, or sell,
transfer, lease or otherwise dispose (including pursuant to a Sale and Leaseback
Transaction) of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or here-after acquired, and
for purposes hereof, any capital stock issued by NAI which is held by NAI as
treasury stock shall not be deemed to be property or an asset of NAI and shall
not be subject to this subparagraph 3(B)(3), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (i) any Subsidiary may merge into
a Material Domestic Subsidiary in a transaction in which the surviving entity is
such Material Domestic Subsidiary, (ii) any wholly owned Subsidiary may merge
into or consolidate with any wholly owned Subsidiary in a transaction in which
the surviving entity is a wholly owned Subsidiary and no Person other than NAI
or a wholly owned Subsidiary receives any consideration, provided that if any
such merger described in this clause (ii) shall involve a Material Domestic
Subsidiary, the surviving entity of such merger shall be a Material Domestic
Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to a Material Domestic Subsidiary or any wholly owned Subsidiary
pursuant to a transaction not otherwise prohibited under the Operative
Documents, (iv) any Subsidiary may liquidate or dissolve if NAI determines in
good faith that such liquidation or dissolution is in the best interests of NAI,
(v) NAI may merge with any other Person so long as NAI is the surviving entity,
(vi) any Subsidiary may merge with any other Person so long as the surviving
entity is, in the case of a Subsidiary Guarantor, the Subsidiary Guarantor, and
in all other cases, a wholly owned Subsidiary and (vii) any Subsidiary other
than a Subsidiary Guarantor may merge into, and NAI or any Subsidiary may
dispose of assets to, any other Person so long as NAI delivers a certificate to
BNPPLC demonstrating pro forma compliance with subparagraph 3(C) after giving
effect to such transaction.
          (b) NAI will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by NAI and its Subsidiaries on the date of execution of the Operative
Documents and businesses reasonably related thereto.
          (c) NAI will not, and will not permit any of its Subsidiaries to,
change its
 
Closing Certificate and Agreement (Building 9) – Page 23

 



--------------------------------------------------------------------------------



 



fiscal year to end on a day other than as such fiscal year end is currently
determined or change NAI’s method of determining fiscal quarters.
          (4)      Speculative Swap Agreements. NAI will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which NAI or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
or Subordinated Indebtedness of NAI or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of NAI or any Subsidiary.
          (5)      Transactions with Affiliates. NAI will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to NAI or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among NAI and its wholly owned Subsidiaries not involving any other
Affiliate, (c) to enter into indemnification arrangements with or to pay
customary fees and reimburse out-of-pocket expenses of directors or (d) as set
forth on the Disclosure Letter.
          (6)      Restrictive Agreements. NAI will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of NAI or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to NAI or any
other Subsidiary or to Guarantee Indebtedness of NAI or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law, by any Operative Document, by any document relating to NAI’s
unsecured syndicated revolving credit facility from certain lenders and JPMorgan
Chase Bank, National Association as administrative agent, by NAI’s Secured
Revolver, or by any document relating to NAI’s synthetic lease facilities,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified in Schedule 6.06 to the Disclosure Letter or in
Section 3 of Exhibit D (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of assets or of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to such assets or such Subsidiary that are to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall
 
Closing Certificate and Agreement (Building 9) – Page 24

 



--------------------------------------------------------------------------------



 



not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by the Operative Documents if such restrictions
or conditions apply only to the property or assets securing such Indebtedness,
and (v) clause (a) of the foregoing shall not apply to customary provisions in
leases, licenses, joint venture agreements and other agreements entered into in
the ordinary course of business restricting the assignment thereof.
          (C)      Financial Covenants. Prior to the Designated Sale Date and so
long thereafter as any amount shall continue to be due and payable by NAI to
BNPPLC pursuant to any of the Operative Documents:
          (1)      Maximum Leverage Ratio. NAI will not permit the Leverage
Ratio to be greater than 3.0 to 1.0.
          (2)      Minimum Liquidity. NAI and its Subsidiaries on a consolidated
basis shall maintain, at all times, Liquidity of not less than $300,000,000.
4      Limited Representations and Covenants of BNPPLC
        (A)      Concerning Accounting Matters.
          (1)      To permit NAI to determine the appropriate accounting for
NAI’s relationship with BNPPLC under FASB Interpretation No. 46(R),
Consolidation of Variable Interest Entities (“FIN 46”), BNPPLC represents that
to the knowledge of BNPPLC the fair value of the Property and of other
properties, if any, leased to NAI by BNPPLC (collectively, whether one or more,
the “Properties Leased to NAI”) are, as of the Effective Date, less than half of
the total of the fair values of all assets of BNPPLC, excluding any assets of
BNPPLC held within a silo. Further, none of the Properties Leased to NAI are, as
of the Effective Date, held within a silo. Consistent with the directions of NAI
(based upon the current interpretation of FIN 46 by NAI and its auditors), and
for purposes of this representation only:

  •   “held within a silo” means, with respect to any asset or group of assets
leased by BNPPLC to a single lessee or group of affiliated lessees, that BNPPLC
has obtained funds equal to or in excess of 95% of the fair value of the leased
asset or group of assets to acquire or maintain its investment in such asset or
group of assets through non-recourse financing or other contractual arrangements
(such as targeted equity or bank participations), the effect of which is to
leave such asset or group of assets (or proceeds thereof) as the only
significant asset or assets of BNPPLC at risk for the

 
Closing Certificate and Agreement (Building 9) – Page 25

 



--------------------------------------------------------------------------------



 



      repayment of such funds;     •   “fair value” means, with respect to any
asset, the amount for which the asset could be bought or sold in a current
transaction negotiated at arms length between willing parties (that is, other
than in a forced or liquidation sale);     •   with respect to the Properties
Leased to NAI (regardless of how BNPPLC accounts for the leases of the
Properties Leased to NAI), and with respect to other assets that are subject to
leases accounted for by BNPPLC as operating leases pursuant to Financial
Accounting Standards Board Statement 13 (“FAS 13”), fair value is determined
without regard to residual value guarantees, remarketing agreements,
non-recourse financings, purchase options or other contractual arrangements,
whether made by BNPPLC with NAI or with other parties, that might otherwise
impact the fair value of such assets;     •   with respect to assets, other than
Properties Leased to NAI, that are subject to leases accounted for by BNPPLC as
leveraged leases pursuant to FAS 13, fair value is determined on a gross basis
prior to the application of leveraged lease accounting, recognizing that equity
investments made by BNPPLC in its assets subject to leveraged lease accounting
should be grossed up in applying this test (however, equity investments made by
BNPPLC through another legal entity should not be so grossed up in applying this
test);     •   with respect to assets, other than Properties Leased to NAI, that
are subject to leases accounted for by BNPPLC as direct financing leases
pursuant to FAS 13, fair value is determined as the sum of the fair values
(considering current interest rates at which similar loans would be made to
borrowers with similar credit ratings and for the same remaining maturities) of
the corresponding finance lease receivables and related unguaranteed residual
values.

          (2)      BNPPLC also represents that BNPPLC’s Parent is, as of the
Effective Date, including BNPPLC as a consolidated subsidiary in the audited
financial statements issued by BNPPLC’s Parent.
          (3)      BNPPLC covenants that, as reasonably requested by NAI from
time to
 
Closing Certificate and Agreement (Building 9) – Page 26

 



--------------------------------------------------------------------------------



 



time with respect to any accounting period during which the Lease is or was in
effect, BNPPLC will provide to NAI confirmation of facts concerning BNPPLC and
its assets as necessary to permit NAI to determine the proper accounting for the
Lease (including updates of the facts set forth in clauses (1) and (2) above);
except that BNPPLC will not be required by this provision to (w) provide any
information that is not in the possession or control of BNPPLC or its
Affiliates, (x) disclose the specific terms and conditions of its leases or
other transactions with other parties or the names of such parties, (y) make
disclosures prohibited by any law applicable to BNPPLC or BNPPLC’s Parent, or
(z) disclose any other information that is protected from disclosure by
confidentiality provisions in favor of such other parties or would be protected
if their agreements with BNPPLC contained confidentiality provisions similar in
scope and substance to any confidentiality provisions set forth in the Operative
Documents for the benefit of NAI or its Affiliates. BNPPLC will represent that
information provided by it pursuant to this clause is true and complete in all
material respects, but only to the knowledge of BNPPLC as of the date it is
provided, utilizing the form of the certificate attached hereto as Exhibit E
(signed by an officer of BNPPLC), which certificate will be provided
periodically by BNPPLC within five business days of reasonable written request
therefor by NAI as provided above, or such longer period of time as may be
reasonably necessary under the circumstances in order for BNPPLC to confirm such
information.
          (4)      Although the representations required of BNPPLC by this
subparagraph are intended to cover facts, it is understood and agreed
(consistent with subparagraph 4(C) of the Lease) that BNPPLC has not made and
will not make any representation or warranty as to the proper accounting by NAI
or its Affiliates of the Lease or as to other accounting conclusions.
        (B)      Other Limited Representations. BNPPLC represents that:
          (1)      Entity Status. BNPPLC is a corporation duly incorporated,
validly existing and in good standing under the laws of Delaware.
          (2)      Authority. The Constituent Documents of BNPPLC permit the
execution, delivery and performance of the Operative Documents by BNPPLC, and
all actions and approvals necessary to bind BNPPLC under the Operative Documents
have been taken and obtained. Without limiting the foregoing, the Operative
Documents will be binding upon BNPPLC when signed on behalf of BNPPLC by Lloyd
G. Cox, Managing Director of BNPPLC. BNPPLC has all requisite power and all
governmental certificates of authority, licenses, permits and qualifications to
carry on its business as now conducted and contemplated to be conducted and to
perform the Operative Documents, except that BNPPLC makes no representation as
to whether it has obtained governmental certificates of authority, licenses,
permits, qualifications or other documentation required by state or
 
Closing Certificate and Agreement (Building 9) – Page 27

 



--------------------------------------------------------------------------------



 



local Applicable Laws. With regard to any such state or local requirements, NAI
may require that BNPPLC obtain a specific governmental certificates of
authority, licenses, permits, qualifications or other documentation pursuant to
subparagraph 4(C), subject to the conditions set forth in that subparagraph.
          (3)      Solvency. BNPPLC is not “insolvent” on the Effective Date
(that is, the sum of BNPPLC’s absolute and contingent liabilities — including
the obligations of BNPPLC under the Operative Documents — does not exceed the
fair market value of BNPPLC’s assets), and BNPPLC has no outstanding liens,
suits, garnishments or court actions which could render BNPPLC insolvent or
bankrupt. BNPPLC’s capital is adequate for the businesses in which BNPPLC is
engaged and intends to be engaged. BNPPLC has not incurred (whether by the
Operative Documents or otherwise), nor does BNPPLC intend to incur or believe
that it will incur, debts which will be beyond its ability to pay as such debts
mature. No petition or answer has been filed by or, to BNPPLC’s knowledge,
against BNPPLC in bankruptcy or other legal proceedings that seeks an assignment
for the benefit of creditors, the appointment of a receiver, trustee, custodian
or liquidator with respect to BNPPLC or any significant portion of BNPPLC’s
property, a reorganization, arrangement, rearrangement, composition, extension,
liquidation or dissolution of BNPPLC or similar relief under the federal
Bankruptcy Code or any state law. (As used in the Operative Documents, “BNPPLC’s
knowledge” and words of like effect mean the present actual knowledge of Lloyd
G. Cox and Barry Mendelsohn, the current officers of BNPPLC having primary
responsibility for the negotiation of the Operative Documents.)
          (4)      Pending Legal Proceedings. No judicial or administrative
investigations, actions, suits or proceedings are pending or, to the knowledge
of BNPPLC, threatened against or affecting BNPPLC by or before any court or
other Governmental Authority. BNPPLC is not in default with respect to any
order, writ, injunction, decree or demand of any court or other Governmental
Authority in a manner that has or could reasonably be expected to have a
material adverse effect on BNPPLC or its ability to perform its obligations
under the Operative Documents.
          (5)      No Default or Violation. The execution and performance by
BNPPLC of the Operative Documents do not and will not contravene or result in a
breach of or default under any other agreement to which BNPPLC is a party or by
which BNPPLC is bound or which affects any assets of BNPPLC. Such execution and
performance by BNPPLC do not contravene any law, order, decree, rule or
regulation to which BNPPLC is subject. Further, such execution and performance
by BNPPLC will not result in the creation or imposition of (or the obligation to
create or impose) any lien, charge or encumbrance on, or security interest in,
any property of BNPPLC pursuant to the provisions of any such other agreement.
 
Closing Certificate and Agreement (Building 9) – Page 28

 



--------------------------------------------------------------------------------



 



          (6)      Enforceability. The Operative Documents constitute the legal,
valid and binding obligations of BNPPLC enforceable in accordance with their
terms, subject to the effect of bankruptcy, insolvency, reorganization,
receivership and other similar laws affecting the rights of creditors generally.
          (7)      Conduct of Business and Maintenance of Existence. So long as
any of the Operative Documents remains in force, BNPPLC will continue to engage
in business of the same general type as now conducted by it and will preserve,
renew and keep in full force and effect its corporate existence and its rights,
privileges and franchises necessary or desirable in the normal conduct of
business.
          (8)      Not a Foreign Person. BNPPLC is not a “foreign person” within
the meaning of Sections 1445 and 7701 of the Code (i.e. BNPPLC is not a
non-resident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate as those terms are defined in the Code and regulations
promulgated thereunder).
Notwithstanding the foregoing, however or any other provision herein or in other
Operative Documents to the contrary, it is understood that NAI is not relying
upon BNPPLC for any evaluation of California or local Applicable Laws upon the
transactions contemplated in the Operative Documents, and BNPPLC makes no
representation and will not make any representation that conditions imposed by
zoning ordinances or other state or local Applicable Laws to the purchase,
ownership, lease or operation of the Property have been satisfied.
        (C)      Further Assurances. Prior to the Completion Date and during the
Term of the Lease BNPPLC will take any action reasonably requested by NAI to
facilitate the construction contemplated by the Construction Agreement or the
use of the Property permitted by the Lease or the establishment of a commercial
condominium regime that includes the Property (a “Condominium Regime”) or
replatting of the Land and other adjacent land owned by NAI (a “Replatting”);
subject, however, to the following terms and conditions:
          (1)      This subparagraph 4(C) will not impose upon BNPPLC the
obligation to take any action that can be taken by NAI, NAI’s Affiliates or
anyone else other than BNPPLC as the lessee under the Ground Lease or the owner
of the Property.
          (2)      BNPPLC will not be required by this subparagraph 4(C) to
incur any expense or make any payment to another Person unless (a) BNPPLC has
received funds from NAI, in excess of any other amounts due from NAI under any
of the Operative Documents, sufficient to cover the expense or make the payment
or (b) the request by NAI which will result in such expense or payment is made
before the Completion Date and BNPPLC can include such expense or payment in the
Outstanding Construction Allowance for purposes of the Construction Agreement.
 
Closing Certificate and Agreement (Building 9) – Page 29

 



--------------------------------------------------------------------------------



 



          (3)      BNPPLC will have no obligations whatsoever under this
subparagraph 4(C) at any time after a 97-10/Meltdown Event or when a Default has
occurred and is continuing.
          (4)      NAI must request any action to be taken by BNPPLC pursuant to
this subparagraph 4(C), and such request must be specific and in writing, if
required by BNPPLC at the time the request is made.
          (5)      No action may be required of BNPPLC pursuant to this
subparagraph 4(C) that could constitute a violation of any Applicable Laws or
compromise or constitute a waiver of BNPPLC’s rights under other provisions of
this Certificate or any of the other Operative Documents or that for any other
reason is reasonably objectionable to BNPPLC.
          The actions BNPPLC will take pursuant to this subparagraph 4(C) if
reasonably requested by NAI will include, subject to the conditions listed in
the proviso above, executing or consenting to, or exercising or assisting NAI to
exercise rights under any: (I) grant of easements, licenses, rights of way, and
other rights in the nature of easements encumbering the Land or the
Improvements, (II) release, relocation or termination of easements, licenses,
rights of way or other rights in the nature of easements which are for the
benefit of the Land or Improvements or any portion thereof, (III) dedication or
transfer of portions of the Land not improved with a building, for road, highway
or other public purposes, (IV) agreements (which will, in the case of agreements
made with NAI or its Affiliates, remain subject to subparagraphs (J), (K) and
(L) of Paragraph 11 of the Ground Lease or comparable provisions included in
amendments to the Operative Documents) for the use and maintenance of common
areas, for reciprocal rights of parking, ingress and egress and amendments to
any covenants and restrictions affecting the Land or any portion thereof,
(V) documents required to create or administer a governmental special benefit
district or assessment district for public improvements and collection of
special assessments, (VI) instruments necessary or desirable for the exercise or
enforcement of rights or performance of obligations under any Permitted
Encumbrance or any contract, permit, license, franchise or other right included
within the term “Property”, (VII) modifications of Permitted Encumbrances,
(VIII) permit applications or other documents required to accommodate the
Construction Project or any Replatting, (IX) confirmations of NAI’s rights under
any particular provisions of the Operative Documents which NAI may wish to
provide to a third party, (X) tract or parcel map subdividing the Land and
adjacent land into lots or parcels as part of a final Replatting consistent with
the tentative map attached to and made a part of Exhibit A, or (XI) condominium
documents (e.g., a condominium declaration or map) meeting the requirements of
Applicable Laws to establish a Condominium Regime. However, the determination of
whether any such action is reasonably requested or reasonably objectionable to
BNPPLC may depend in whole or in part upon the extent to which the requested
action may result in a lien to secure payment or performance obligations against
BNPPLC’s interest in the Property, may cause the
 
Closing Certificate and Agreement (Building 9) – Page 30

 



--------------------------------------------------------------------------------



 



value of the Property to be less than the Lease Balance after any Qualified
Prepayments that may result from such action are taken into account, or may
impose upon BNPPLC any present or future obligations greater than the
obligations BNPPLC is willing to accept, taking into consideration the
indemnifications provided by NAI under the Construction Agreement or the Lease,
as applicable.
          In addition, with respect to any request made by NAI to facilitate a
relocation of any easements or a substitution of new easements for those
described in Exhibit A, the following will be relevant to the determination of
whether the request is reasonable:
          (i)      whether material encroachments will result from the
relocation or replacement, and whether title to the land over or under which any
such easement is to be relocated or replaced is encumbered by Liens other than
those which are Fully Subordinated or Removable or which otherwise constitute
Permitted Encumbrances;
          (ii)      whether the relocation or replacement will result in any
interruption of access or services provided to the Property which is likely to
extend beyond the Designated Sale Date (it being understood, however, that any
such interruption which is not likely to extend beyond the Designated Sale Date
will not be a reason for BNPPLC to decline the request); and
          (iii)      whether the relocation or replacement is to be accomplished
in a manner that will not, when the relocation or replacement is complete,
result in a material adverse change in the access to or services provided to the
Improvements or the Land.
          With respect to any request made by NAI to facilitate the
establishment of a Condominium Regime, the following will be relevant to the
determination of whether the request is reasonable:
          (1)      whether the Condominium Regime will create one or more
distinct condominium units or parcels of land that include all significant
Improvements constructed or to be constructed by NAI for BNPPLC pursuant to the
Construction Agreement’ and only such Improvements (whether one or more, the
“Applicable Units”);
          (2)      whether NAI is willing to amend the Operative Documents by
amendments in form and substance acceptable to BNPPLC (the “Anticipated
Amendments”) as necessary to ensure that:
          (A)      the Property will include all of the Applicable Units,
together with appurtenant access, parking and other rights and easements
(whether exclusive or nonexclusive) at least comparable to those existing or
created as of the Effective
 
Closing Certificate and Agreement (Building 9) – Page 31

 



--------------------------------------------------------------------------------



 



Date by the Ground Lease (as described in Exhibit A thereto) (“Appurtenant Condo
Rights”);
          (B)      the land leased to BNPPLC pursuant to the Ground Lease will
include the land over which exclusive possession and control must reasonably be
vested in the owner of the Applicable Units to preserve the value and utility of
the Applicable Units to such owner, taking into account Appurtenant Condo
Rights; and
          (C)      in the event discretionary approvals or consents are required
from any “declarant” or “operator” or “owners’ association” by the Condominium
Regime over the design, construction or alteration of Improvements or over the
sale, use, leasing or financing of the Property, then (i) the “declarant” or
“operator” or “owners’ association” will be NAI or controlled by it or another
party acceptable to BNPPLC and will be bound by and remain bound by
subparagraphs (J), (K) and (L) of Paragraph 11 of the Ground Lease or comparable
provisions in the Anticipated Amendments with respect to such discretionary
approvals or consents;
            (3)      whether the request itself (if granted) or the proposed
Condominium Regime is likely to have any material adverse impact on the value or
utility of the Property, taken as a whole, after giving effect to the
Anticipated Amendments and taking into account Appurtenant Condo Rights; and
            (4)      whether the request itself (if granted) or the Condominium
Regime will materially limit, or give NAI or its Affiliates discretionary
control over, the rights of BNPPLC and its successors and assigns to use or
lease, sell or otherwise transfer the Applicable Units in the event NAI declines
for any reason to purchase the Property on the Designated Sale Date pursuant to
the Purchase Agreement, but taking into account any superior rights BNPPLC has
or may reserve under or by reference to subparagraphs (J), (K) and (L) of
Paragraph 11 of the Ground Lease or comparable provisions in the Anticipated
Amendments.
          Any and all Losses incurred by BNPPLC because of any action taken
after the Completion Date pursuant to this subparagraph 4(C) will be covered by
the indemnifications of BNPPLC set forth in Construction Agreement or in the
Lease. Further, for purposes of such indemnification, any such action taken by
BNPPLC will be deemed to have been made at the request of NAI if made pursuant
to any request of counsel to or any officer of NAI (or with their knowledge, and
without their objection) in connection with the execution or administration of
the Lease or the other Operative Documents.
 
Closing Certificate and Agreement (Building 9) – Page 32

 



--------------------------------------------------------------------------------



 



        (D)      Actions Permitted by NAI Without BNPPLC’s Consent. No refusal
by BNPPLC to execute or join in the execution of any agreement, application or
other document requested by NAI pursuant to the preceding subparagraph 4(C) will
prevent NAI from itself executing such agreement, application or other document,
so long as NAI is not purporting to act for BNPPLC and does not thereby create
or expand any obligations or restrictions that encumber BNPPLC’s title to the
Property. Further, subject to the other terms and conditions of the Lease and
other Operative Documents, NAI may do any of the following in NAI’s own name and
to the exclusion of BNPPLC before and during the Term of the Lease, so long as
no 97-10/Meltdown Event has occurred and no Default has occurred and is
continuing, and provided NAI is not purporting to act for BNPPLC and does not
thereby create or expand any obligations or restrictions that encumber BNPPLC’s
title to the Property:
          (1)      perform obligations arising under and exercise and enforce
the rights of NAI or the owner of the Property under the Permitted Encumbrances;
          (2)      perform obligations arising under and exercise and enforce
the rights of NAI or the owner of the Property with respect to any other
contracts or documents (such as building permits) included within the Personal
Property; and
          (3)      recover and retain any monetary damages or other benefit
inuring to NAI or the owner of the Property through the enforcement of any
rights, contracts or other documents included within the Personal Property
(including the Permitted Encumbrances); provided, that to the extent any such
monetary damages may become payable as compensation for an adverse impact on
value of the Property, the rights of BNPPLC and NAI under the other Operative
Documents with respect to the collection and application of such monetary
damages will be the same as for condemnation proceeds payable because of a
taking of all or any part of the Property.
        (E)      Waiver of Landlord’s Liens. BNPPLC waives any security
interest, statutory landlord’s lien or other interest BNPPLC may have in or
against computer equipment and other tangible personal property placed on the
Land from time to time that NAI or its Affiliates own or lease from other
lessors; however, BNPPLC does not waive its interest in or rights with respect
to equipment or other property included within the “Property” as described in
Paragraph 7 of the Lease. Although computer equipment or other tangible personal
property may be “bolted down” or otherwise firmly affixed to Improvements, it
will not by reason thereof become part of the Improvements if it can be removed
without causing structural or other material damage to the Improvements and
without rendering HVAC or other major building systems inoperative and if it
does not otherwise constitute “Property” as provided in Paragraph 7 of the
Lease.
        Without limiting the foregoing, BNPPLC acknowledges that NAI may obtain
financing from other parties for inventory, furnishings, equipment, machinery
and other personal property
 
Closing Certificate and Agreement (Building 9) – Page 33

 



--------------------------------------------------------------------------------



 



that is located in or about the Improvements, but that is not included in or
integral to the Property, and to secure such financing NAI may grant a security
interest under the California Uniform Commercial Code in such inventory,
furnishings, equipment, machinery and other personal property. Further, BNPPLC
acknowledges that the lenders providing such financing may require confirmation
from BNPPLC of its agreements concerning landlord’s liens and other matters set
forth in this subparagraph 4(E), and NAI may obtain such confirmation in any
statement required of BNPPLC by the next subparagraph.
        (F)      Estoppel Letters. Upon thirty days written request by NAI at
any time and from time to time prior to the Designated Sale Date, BNPPLC must
provide a statement in writing certifying that the Operative Documents are
unmodified and in full effect (or, if there have been modifications, that the
Operative Documents are in full effect as modified, and setting forth such
modifications), certifying the dates to which the Base Rent payable by NAI under
the Lease has been paid, stating whether BNPPLC is aware of any Default by NAI
that may exist under the Operative Documents and confirming BNPPLC’s agreements
concerning landlord’s liens and other matters set forth in subparagraph 4(E).
Any such statement by BNPPLC may be relied upon by anyone with whom NAI may
intend to enter into an agreement for construction of the Improvements or other
significant agreements concerning the Property.
        (G)      No Implied Representations or Promises by BNPPLC. NAI
acknowledges and agrees that neither BNPPLC nor its representatives or agents
have made any representations or promises with respect to the Property or the
transactions contemplated in the Operative Documents except as expressly set
forth in the Operative Documents, and no rights, easements or licenses are being
acquired by NAI from BNPPLC by implication or otherwise, except as expressly set
forth in the other Operative Documents.
5      Usury Savings Provision. Notwithstanding anything to the contrary in any
of the Operative Documents, BNPPLC does not intend to contract for, charge or
collect any amount of money from NAI that constitutes interest in excess of the
maximum nonusurious rate of interest, if any, allowed by applicable usury laws
(the “Maximum Rate”). BNPPLC and NAI agree that it is their intent in the
execution of the Lease, the Purchase Agreement and other Operative Documents to
contract in strict compliance with applicable usury laws, if any. In furtherance
thereof, BNPPLC and NAI stipulate and agree that none of the provisions of the
Lease, the Purchase Agreement or the other Operative Documents shall ever be
construed to create a contract requiring compensation for the use, forbearance
or detention of money at a rate in excess of the Maximum Rate, and the
provisions of this paragraph shall control over all other provisions of this
Certificate or other Operative Documents which may be in apparent conflict
herewith. All interest paid or agreed to be paid by NAI to BNPPLC shall, to the
extent permitted by applicable usury laws, be amortized, prorated, allocated,
and spread throughout the period that any principal upon which such interest
accrues is expected to be outstanding (including without limitation any
 
Closing Certificate and Agreement (Building 9) – Page 34

 



--------------------------------------------------------------------------------



 



renewal or extension of the term of the Lease) so that the amount of interest
included in such payments does not exceed the maximum nonusurious amount
permitted by applicable usury laws. If the Designated Sale Date is accelerated
and as a result thereof amounts paid by NAI to BNPPLC as interest are determined
to exceed the interest that would have accrued at the Maximum Rate for the
period prior to the Designated Sale Date, then BNPPLC shall, at its option,
either refund to NAI the amount of such excess or credit such excess as a
Qualified Prepayment (and thus reduce the Lease Balance and other amounts, the
determination of which depend upon Qualified Prepayments credited to NAI) and
thereby shall render inapplicable any and all penalties of any kind provided by
applicable usury laws as a result of such excess interest. If BNPPLC receives
money (or anything else) that is determined to constitute interest and that
would, but for this provision, increase the effective interest rate received by
BNPPLC under or in connection with the Operative Documents to a rate in excess
of the Maximum Rate, then the amount determined to constitute interest in excess
of the maximum nonusurious interest shall, immediately following such
determination, be returned to NAI or be credited as a Qualified Prepayment, in
which event any and all penalties of any kind under applicable usury law shall
be inapplicable. If BNPPLC does not actually receive, but shall contract for,
request or demand, a payment of money (or anything else) which is determined to
constitute interest and to increase the effective interest rate contracted for
or charged to a rate in excess of the Maximum Rate, BNPPLC shall be entitled,
following such determination, to waive or rescind the contractual claim, request
or demand for the amount determined to exceed the Maximum Rate, in which event
any and all penalties of any kind under applicable usury law shall be
inapplicable. If at any time NAI should have reason to believe that the
transactions evidenced by the Operative Documents are in fact usurious, NAI
shall promptly give BNPPLC notice of such condition, after which BNPPLC shall
have ninety days in which to make appropriate refund or other adjustment in
order to correct such condition if it in fact exists.
6      Obligations of NAI Under Other Operative Documents Not Limited by this
Certificate. Except as provided above in Paragraph 5, nothing contained in this
Certificate will limit, modify or otherwise affect any of NAI’s obligations
under the other Operative Documents. Subject to Paragraph 5, those obligations
are intended to be separate, independent and in addition to, and not in lieu of,
those established by this Certificate.
7      Obligations of NAI Hereunder Not Limited by Other Operative Documents.
Recognizing that but for this Certificate (including the representations of NAI
set forth in Paragraph 1) BNPPLC would not acquire the Property or enter into
the other Operative Documents, NAI agrees that BNPPLC’s rights for any breach of
this Certificate (including a breach of such representations) will not be
limited by any provision of the other Operative Documents that would limit NAI’s
liability thereunder.
8      Waiver of Jury Trial. Each of the parties hereto hereby waives its right
to a jury trial of any claim or cause of action based upon or arising out of
this Agreement, the other Operative
 
Closing Certificate and Agreement (Building 9) – Page 35

 



--------------------------------------------------------------------------------



 



Documents or any of the transactions contemplated hereby or thereby, including
contract claims, tort claims, breach of duty claims, and all other common law or
statutory claims (collectively, the “Claims”). If and to the extent that the
foregoing waiver of the right to a jury trial is unenforceable for any reason in
such forum, each of the parties hereto hereby consents to the adjudication of
all Claims pursuant to judicial reference as provided in California Code of
Civil Procedure Section 638, and the judicial referee shall be empowered to hear
and determine all issues in such reference, whether fact or law. Each of the
parties hereto represents that each has reviewed this waiver and consent and
each knowingly and voluntarily waives its jury trial rights and consents to
judicial reference following consultation with legal counsel on such matters. In
the event of litigation, a copy of this Agreement may be filed as a written
consent to a trial by the court or to judicial reference under California Code
of Civil Procedure Section 638 as provided herein.
[The signature pages follow.]
 
Closing Certificate and Agreement (Building 9) – Page 36

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Closing Certificate and Agreement (Building 9) is
executed to be effective as of February 1, 2008.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation

      By:   /s/ Lloyd G. Cox         Lloyd G. Cox, Managing Director           
 

 
Closing Certificate and Agreement (Building 9) – Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for Closing Certificate and Agreement (Building
9) dated as of February 1, 2008.]

            NETWORK APPLIANCE, INC., a Delaware
corporation
        By:   /s/ Ingemar Lanevi         Ingemar Lanevi, Vice President and
Corporate        Treasurer     

 
Closing Certificate and Agreement (Building 9) – Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description
Parcel 9 and the Additional Leased Premises, as defined below, (collectively,
the “Building 9 Ground Lease Premises”) as shown on that certain Vesting
Tentative Parcel Map provided to BNP Paribas Leasing Corporation (“BNPPLC”) by
Network Appliance, Inc. (“NAI”) attached hereto and made a part hereof (the
“Tentative Map”), which has received preliminary approval from the City of
Sunnyvale, California, but not yet been filed for record in the office of the
recorder of the County of Santa Clara, State of California. As used herein,
“Additional Leased Premises” means the parking lots, driveways and other areas
shaded in gray on the Tentative Map attached hereto within the larger area
designated as Common Lot A (consisting of 30.46 Acres, more or less) on the
Tentative Map. The northern boundary of the Additional Leased Premises is a line
that runs along the same line as the northern boundary of Common Lot A, as shown
on the Tentative Map, extending from the corner of two streets adjacent to the
Additional Leased Premises to the northeast corner of Parcel 12, as shown on the
Tentative Map. The western boundary of the Additional Leased Premises runs along
the same line as (but extends beyond) the eastern boundary of Parcel 12, as
shown on the Tentative Map. The eastern boundary of the Additional Leased
Premises runs along the same line as the eastern boundary of Common Lot A, as
shown on the Tentative Map. The southern boundary of the Additional Leased
Premises runs along the center of an existing or proposed driveway which is
situated between Parcel 8 and Parcel 9, as shown on the Tentative Map.
TOGETHER WITH, easements appurtenant to the Building 9 Ground Lease Premises as
described in Exhibit A attached to the Ground Lease.

 



--------------------------------------------------------------------------------



 



(MAP) [f38790f3879004.gif]
 
Exhibit A to Closing Certificate and Agreement (Building 9) – Page 2

 



--------------------------------------------------------------------------------



 



Exhibit B
Quarterly Certificate
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Gentlemen:
     This Certificate is furnished pursuant to subparagraph 2(D)(3) of the
Closing Certificate and Agreement (Building 9) dated as of February 1, 2008
between Network Appliance, Inc. and BNP Paribas Leasing Corporation(as amended,
the “Closing Certificate”). Terms defined in the Closing Certificate and used
but not otherwise defined in this Certificate are intended to have the
respective meanings ascribed to them in the Closing Certificate.
     The undersigned, being a Responsible Financial Officer of Network
Appliance, Inc., represents and certifies the following to BNP Paribas Leasing
Corporation:
     (a)      No Event of Default or material Default by NAI has occurred except
as follows:
[If an Event of Default or material Default by NAI has occurred, insert a
description of the nature thereof and the action which NAI has taken or proposes
to take to rectify it; otherwise, insert the word “none”.]
     (b)      The representations and warranties by NAI in the Closing
Certificate are true and complete in all material respects on and as of the date
of this Certificate as though made on and as of such date.
     (c)      the calculations set forth in the attachment to this Certificate,
which show whether NAI is complying with financial covenants set forth in
subparagraph 3(C) of the Closing Certificate based upon the most recent
information available, are true and complete.
     Executed this             day of                     , 20     .
[INSERT SIGNATURE BLOCK FOR A
RESPONSIBLE FINANCIAL OFFICER]

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Disclosure Letter
 
NETWORK APPLIANCE, INC.
DISCLOSURE LETTER
To:     JPMorgan Chase Bank, National Association, as Administrative Agent
(“Agent”), under that certain Credit Agreement dated as of November ___, 2007
(as such agreement may be amended, restated or otherwise modified in writing
from time to time, the “Credit Agreement”) among Network Appliance, Inc. (the
“Borrower”), the lenders from time to time party thereto, BNP Paribas, as
syndication agent, and Agent.
This Disclosure Letter is delivered to you pursuant to the Credit Agreement. The
items set forth in the attached Schedules represent exceptions, qualifications,
permitted items and disclosures that are listed herein pursuant to the terms of
the Credit Agreement. Capitalized terms used herein (or in the attached
schedules) and defined in the Credit Agreement shall have the meanings ascribed
in the Credit Agreement, unless the context otherwise requires.
IN WITNESS WHEREOF, the undersigned has executed this Disclosure Letter as of
November ___, 2007.

            NETWORK APPLIANCE, INC.
      By:           Name:   Ingemar Lanevi        Title:   Treasurer     

 



--------------------------------------------------------------------------------



 



Schedule 3.01
Subsidiaries

                                  Subsidiary     Material     Jurisdiction    
Shareholder     Percentage           Domestic                 Interest          
Subsidiary                             (Y/N)                                    
                                             
Network Appliance
Global Ltd.
    N     Bermuda     Network
Appliance Inc.     100%    
Network Appliance
Holdings Ltd.
    N     Cyprus     Network
Appliance
Global Ltd.     100%    
Network Appliance
Holding & Manufacturing
BV
    N     Netherlands     Network
Appliance
Holdings
Ltd.     100%    
Network Appliance BV
    N     Netherlands     Network
Appliance
Holding &
Mfg BV     100%    
Network Appliance ApS
    N     Denmark     Network
Appliance
Holdings
Ltd.     100%    
Network Appliance Ltd
    N     UK     Network
Appliance
BV     100%    
Network Appliance SAS
    N     France     Network
Appliance
BV     100%    
Network Appliance
GmbH
    N     Germany     Network
Appliance
BV     100%    
Network Appliance Srl.
    N     Italy     Network
Appliance
BV     100%    
Network Appliance GmbH
    N     Switzerland     Network
Appliance
BV     100%    

 
Exhibit C to Closing Certificate and Agreement (Building 9) – Page 2

 



--------------------------------------------------------------------------------



 



                                  Subsidiary     Material     Jurisdiction    
Shareholder     Percentage           Domestic                 Interest          
Subsidiary                             (Y/N)                                    
                                             
Network Appliance
(Sales) Limited
    N     Ireland     Network
Appliance
BV     100%    
Network Appliance
GesmbH
    N     Austria     Network
Appliance
BV     100%    
Network Appliance SL
    N     Spain     Network
Appliance
BV     100%    
Network Appliance
BVBA
    N     Belgium     Network
Appliance
BV     100%    
Network Appliance Israel
Ltd.
    N     Israel     Network
Appliance
BV     100%    
Network Appliance Israel
R&D, Ltd.
    N     Israel     Network
Appliance
Inc.     100%    
Network Appliance
Poland Sp. z.o.o.
    N     Poland     Network
Appliance
BV     100%    
Network Appliance
Sweden AB
    N     Sweden     Network
Appliance
BV     100%    
Network Appliance South
Africa (Pty) Ltd.
    N     South
Africa     Network
Appliance
BV     100%    
Network Appliance
Finland Oy
    N     Finland     Network
Appliance
BV     100%    
Network Appliance
Norway AS
    N     Norway     Network
Appliance
BV     100%    
Network Appliance BV
(Representative Office)
    N     UAE     Network
Appliance
BV     100%    

 
Exhibit C to Closing Certificate and Agreement (Building 9) – Page 3

 



--------------------------------------------------------------------------------



 



                                  Subsidiary     Material     Jurisdiction    
Shareholder     Percentage           Domestic                 Interest          
Subsidiary                             (Y/N)                                    
                                             
Network Appliance BV
(Representative Office)
    N     Turkey     Network
Appliance
BV     100%    
Network Appliance BV
(Representative Office)
    N     Russia     Network
Appliance
BV     100%    
Network Appliance
Luxembourg S.a.r.l.
    N     Luxembourg     Network
Appliance
BV     100%    
Network Appliance BV
(Representative Office)
    N     Indonesia     Network
Appliance
BV     100%    
Network Appliance BV
(Representative Office
    N     Philippines     Network
Appliance
BV     100%    
Network Appliance KK
    N     Japan     Network
Appliance
Inc.     100%    
Network Appliance Pty.
Ltd.
    N     Australia     Network
Appliance
Global Ltd.     100%    
Network Appliance
Mexico S. de R.L. de C.V.
    N     Mexico     Network
Appliance
Inc.     100%    
Network Appliance
Singapore Private Ltd.
    N     Singapore     Network
Appliance
Inc.     100%    
Network Appliance Sdn
Bhd
    N     Malaysia     Network
Appliance
Inc.     100%    
Network Appliance
Systems Private Ltd.
    N     India     Network
Appliance
Inc.     100%    
Network Appliance
Argentina Srl
    N     Argentina     Network
Appliance
Inc.     100%    

 
Exhibit C to Closing Certificate and Agreement (Building 9) – Page 4

 



--------------------------------------------------------------------------------



 



                                  Subsidiary     Material     Jurisdiction    
Shareholder     Percentage           Domestic                 Interest          
Subsidiary                             (Y/N)                                    
                                             
Network Appliance Ltd.
    N     Brazil     Network
Appliance
Inc.     100%    
Network Appliance Canada
Ltd.
    N     Canada     Network
Appliance
Inc.     100%    
Network Appliance
(Shanghai) Commercial
Co., Ltd.
    N     China     Network
Appliance
BV     100%    
Network Appliance (Hong
Kong) Limited
    N     Hong Kong     Network
Appliance
BV     100%    
Network Appliance, Inc.
(Representative Office)
    N     China, Beijing     Network
Appliance
Inc.     100%    
Network Appliance, Inc.
(Representative Office)
    N     China, Shanghai     Network
Appliance
Inc.     100%    
Network Appliance, Inc.
(Representative Office)
    N     China, Guangzhou     Network
Appliance
Inc.     100%    
Network Appliance, Inc.
(Representative Office)
    N     Korea     Network
Appliance
Inc.     100%    
Network Appliance, Inc.
(Representative Office)
    N     Taiwan     Network
Appliance
Inc.     100%    
Network Appliance, Inc.
(Representative Office)
    N     Hong Kong     Network
Appliance
Inc.     100%    
Network Appliance
Federal Systems, Inc.
    N     California     Network
Appliance
Inc.     100%    
Network Appliance
Financial Solutions, Inc.
    N     Delaware     Network
Appliance
Inc.     100%    

 
Exhibit C to Closing Certificate and Agreement (Building 9) – Page 5

 



--------------------------------------------------------------------------------



 



                                  Subsidiary     Material     Jurisdiction    
Shareholder     Percentage           Domestic                 Interest          
Subsidiary                             (Y/N)                                    
                                             
Spinnaker Networks, Inc.
    N     Delaware     Network
Appliance
Inc.     100%    
Spinnaker Networks, LLC
    N     Delaware     Network
Appliance
Inc.     100%    
Alacritus, Inc.
    N     Delaware     Network
Appliance
Inc.     100%    
Decru, Inc.
    N     Delaware     Network
Appliance
Inc.     100%    
Decru BV
    N     Netherlands     Network
Appliance
Holding &
Mfg BV     100%    
Network Appliance Limited
    N     Thailand     Network
Appliance
Inc.     100%    
Network Appliance Saudi
Arabia LLFC
    N     Saudi Arabia     Network
Appliance
BV     100%    
Decru Ltd.
    N     U.K.     Decru Inc.     100%    
Topio, Inc.
    N     Delaware     Network
Appliance
Inc.     100%    

Commitments or Obligations of Borrower or any Subsidiary to issue capital or
other equity interests:
     None.
Options, warrants or other rights to acquire capital or other equity interests
of Borrower or any Subsidiary:
     None.
 
Exhibit C to Closing Certificate and Agreement (Building 9) – Page 6

 



--------------------------------------------------------------------------------



 



Schedule 3.06
Disclosed Matters
     None.
 
Exhibit C to Closing Certificate and Agreement (Building 9) – Page 7

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Existing Indebtedness
Secured Credit Agreement, dated as of October 5, 2007, by and among Network
Appliance, Inc., the lenders party thereto and JPMorgan Chase Bank, National
Association, as administrative agent.
Loan Agreement, dated as of March 31, 2006, by and among Network Appliance
Global, Ltd., as the borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent.
See attached schedule of existing letters of credit and bank guarantees.
Lease Agreements, dated as of December 15, 2005, December 16, 2006, and July 17,
2007, by and between BNP Paribas Leasing Corporation and Network Appliance,
Inc., and those certain Closing Certificates executed in connection with such
Lease Agreements, dated as of December 15, 2005, December 16, 2006, and July 17,
2007, by and between BNP Paribas Leasing Corporation and Network Appliance, Inc.
 
Exhibit C to Closing Certificate and Agreement (Building 9) – Page 8

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens
     Liens in connection with items disclosed on Schedule 6.01.
 
Exhibit C to Closing Certificate and Agreement (Building 9) – Page 9

 



--------------------------------------------------------------------------------



 



Schedule 6.05
Existing Affiliate Transactions
Transaction arising in connection with commissionaire agreements between Network
Appliance B. V. and each of its subsidiaries and related arrangements with
respect to payment of value added taxes.
Transactions arising in connection that certain Technology License Agreement,
effective as of May 1, 2000, by and between Network Appliance Global Ltd. and
Network Appliance B.V.
Transactions arising in connection that certain Technology License Agreement,
effective as of May 1, 2000, by and between Network Appliance Global Ltd. and
Network Appliance Inc.
Transactions arising in connection with that certain Technology License
Agreement, entered into as of April 27, 2002, by and between Network Appliance,
Inc. and Network Appliance Global Ltd.
Transactions arising in connection with that certain Technology License
Agreement, entered into as of May 1, 2004, by and between Network Appliance
Global Ltd. and Spinnaker Networks Inc.
Transactions arising in connection with that certain Technology License
Agreement, entered into as of May 3, 2005, by and between Network Appliance Inc.
and Alacritus Inc.
Transactions arising in connection with that certain Technology License
Agreement, entered into as of April 29, 2006, by and between Network Appliance
Global Ltd. and Decru Inc.

 
Exhibit C to Closing Certificate and Agreement (Building 9) – Page 10

 



--------------------------------------------------------------------------------



 



Schedule 6.06
Existing Restrictive Agreements
Secured Credit Agreement, dated as of October 5, 2007, by and among Network
Appliance, Inc., the lenders party thereto and JPMorgan Chase Bank, National
Association, as administrative agent.
Loan Agreement dated as of March 31, 2006, by and among Network Appliance
Global, Ltd., as the borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent
Lease Agreements, dated as of December 15, 2005, December 16, 2006, and June 17,
2007, by and between BNP Paribas Leasing Corporation and Network Appliance,
Inc., and those certain
Closing Certificates executed in connection with such Lease Agreements, dated as
of December 15, 2005, December 16, 2006, and June 17, 2007, by and between BNP
Paribas Leasing Corporation and Network Appliance, Inc.
Letter Agreement between Wells Fargo Bank, National Association, and Borrower,
dated as of December 1, 2006, providing Borrower with a revolving line of credit
for the issuance of letters of credit in an aggregate principal amount not to
exceed $5,000,000.

 
Exhibit C to Closing Certificate and Agreement (Building 9) – Page 11

 



--------------------------------------------------------------------------------



 



Exhibit D
Supplemental Disclosures
Section 1. Existing Indebtedness: Indebtedness created or governed by:
     A. Lease Agreement (Building 7) by and between BNP Paribas Leasing
Corporation and Network Appliance, Inc. and related documents referenced
therein, all dated as of November 29, 2007. Such Lease Agreement amends and
restates a Lease Agreement dated as of December 15, 2005 referenced in
Schedule 6.01 to the Disclosure Letter.
     B. Lease Agreement (Building 8) by and between BNP Paribas Leasing
Corporation and Network Appliance, Inc. and related documents referenced
therein, all dated as of November 29, 2007. Such Lease Agreement amends and
restates a Lease Agreement dated as of December 16, 2006 referenced in
Schedule 6.01 to the Disclosure Letter.
     C. Lease Agreement (RTP Data Center) by and between BNP Paribas Leasing
Corporation and Network Appliance, Inc. and related documents referenced
therein, all dated as of November 29, 2007. Such Lease Agreement amends and
restates a Lease Agreement dated as of July 17, 2007 referenced in Schedule 6.01
to the Disclosure Letter.
     D. Lease Agreement (Moffett Business Center) by and between BNP Paribas
Leasing Corporation and Network Appliance, Inc. and related documents referenced
therein, all dated as of November 29, 2007. Such Lease Agreement covers a newly
acquired property.
     E. Lease Agreement (1299 Orleans) by and between BNP Paribas Leasing
Corporation and Network Appliance, Inc. and related documents referenced
therein, all dated as of November 29, 2007. Such Lease Agreement covers a newly
acquired property.
     E. Lease Agreement (1277 Orleans) by and between BNP Paribas Leasing
Corporation and Network Appliance, Inc. and related documents referenced
therein, all dated as of December 21, 2007. Such Lease Agreement covers a newly
acquired property.
     G. Secured Credit Agreement dated as of October 5, 2007 by and among
Network Appliance, Inc., certain lenders and JPMorgan Chase Bank, National
Association, as administrative agent
     H. Credit Agreement dated as of November 2, 2007 made by JPMorgan Chase
Bank, National Association, as administrative agent, Network Appliance, Inc., as
Borrower, the lenders from time to time party thereto, and BNP Paribas, as
syndication agent.
Section 2. Existing Liens: Those created by or securing agreements described in
subsections A through F of the preceding Section 1.

 



--------------------------------------------------------------------------------



 



Section 3. Restrictive Agreements: Those contained in the agreements referenced
in Section 1 above.

 
Exhibit D to Closing Certificate and Agreement (Building 9) – Page 2

 



--------------------------------------------------------------------------------



 



Exhibit E
Certificate of BNPPLC Re: Accounting
Network Appliance, Inc.
7301 Kit Creek Road
Research Triangle Park, NC 27709
Attention: Ingemar Lanevi
Gentlemen:
     This certificate is furnished pursuant to subparagraph 4(A) of the Closing
Certificate and Agreement (Building 9) dated as of February 1, 2008 between BNP
Paribas Leasing Corporation and Network Appliance, Inc. (as amended, the
“Closing Certificate”). Terms defined in the Closing Certificate and used but
not otherwise defined in this certificate are intended to have the respective
meanings ascribed to them in the Closing Certificate.
     BNP Paribas Leasing Corporation (“ BNPPLC”) certifies that the following
are true and complete in all material respects, but only to the knowledge of
BNPPLC as of the date hereof:
     (A) The facts disclosed in any financial statements or other documents
listed in the Annex attached to this certificate were (as of their respective
dates) true and complete in all material respects. Copies of such statements or
other documents were provided by or behalf of BNPPLC to NAI prior to the date
hereof to permit NAI to determine the appropriate accounting for NAI’s
relationship with BNPPLC under FASB Interpretation No. 46(R), Consolidation of
Variable Interest Entities (“FIN 46”).
     (B The fair value of the Property and of other properties, if any, leased
to NAI by BNPPLC (collectively, whether one or more, the “Properties Leased to
NAI”) are, as of the date hereof, less than half of the total of the fair values
of all assets of BNPPLC, excluding any assets of BNPPLC which are held within a
silo. Further, none of the Properties Leased to NAI are, as of the date hereof,
held within a silo.
     Although the representations required of BNPPLC by this certificate are
intended to cover facts, it is understood and agreed (consistent with
subparagraph 4(C) of the Lease) that BNPPLC has not made and will not make any
representation or warranty as to the proper accounting by NAI or its Affiliates
of the Lease or other Operative Documents or as to other accounting conclusions.

 



--------------------------------------------------------------------------------



 



     Executed this            day of                     , 20     .

                  BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
         

 
Exhibit E to Closing Certificate and Agreement (Building 9) – Page 2

 